Citation Nr: 1144564	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-27 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected status post left shoulder separation with chronic arthralgia and limited motion.  

2.  Entitlement to service connection for migraines, to include as secondary to service-connected status post left shoulder separation with chronic arthralgia and limited motion.  

3.  Entitlement to an initial rating, in excess of 10 percent for degenerative disc disease of the lumbar spine with radiculopathy and chronic lumbar strain.  

4.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy associated with degenerative disc disease of the lumbar spine with lumbar strain.  

5.  Entitlement to an initial rating in excess of 20 percent for status post left shoulder separation with chronic arthralgia and limited motion.  

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 2004 to February 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006, July 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in Pittsburgh, Pennsylvania.  

The Board notes that following certification of the case to the Board in October 2009, the Veteran filed a VA Form 9 in September 2009, thereby perfecting the appeal in regard to an initial evaluation in excess of 20 percent for his service-connected status post left shoulder separation with arthralgia.  Thus, the issue of entitlement to an initial rating in excess of 20 percent for status post left shoulder separation with chronic arthralgia and limited motion is also properly before the Board.  

In addition, the Board notes that while entitlement to a TDIU was denied in an August 2009 rating decision, correspondence received in September 2009 reflects the Veteran's assertion that he is unable to work due to his service-connected lumbar spine disability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that VA must address the issue of entitlement to a TDIU in higher-rating claims when the issue of unemployability is raised by the record.  The Veteran has raised the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim and for the purpose of clarity has separately captioned the issue on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

In correspondence received in May 2009, the Veteran stated he injured his neck during service at the same time he sustained the service-connected left shoulder injury, adding that both his private doctor, Dr. Alvarez, as well a VA doctor, have attributed his neck disorder to his service-connected left shoulder disability.  In addition, the Veteran submitted authorization for release of information forms (VA Forms 21-4142) in January 2009 reflecting relevant private treatment, and in March 2009, the AOJ notified the Veteran that the forms had not been properly executed and requested that he properly execute the new Forms provided.  Thereafter, and subsequent to certification of the appeal to the Board in October 2009, the Veteran submitted properly executed VA Forms 21-4142, received at the Board in November 2009, reflecting pertinent private treatment in regard to the issues on appeal.  The Board notes that the claims file does not reveal any treatment records from Dr. Alvarez, other than statements dated in February 2007 and October 2008.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  Accordingly, attempts must be made to obtain outstanding treatment records pertaining to the claimed disorders on appeal.

The Board notes that service treatment records reflect complaints of headache in February 2005, as well as neck pain on the left.  Further, contemporaneous records associated with the service-connected left shoulder separation, dated in July 2005, note numbness in fingers 1-4 and forearm, and pain was noted to start in the upper left neck down to the top of left shoulder.  The Board notes that the Veteran is competent to report his symptoms and has reported an initial onset of neck pain and headaches close in time to the service-connected left shoulder injury.  

The Veteran has not been afforded an examination and a medical opinion has not been obtained as to the onset and/or etiology of his cervical spine disorder and headaches.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, there is relevant in-service evidence and an indication that current disability may be associated with service.  

Pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds that VA must obtain a medical opinion to determine whether it is at least as likely as not that his cervical spine disorder or headaches is related to service or service-connected disability.  Thus, the Board has no discretion and must remand this matter to afford the Veteran a VA examination, the report of which must address the above inquiry.  See 38 U.S.C.A. § 5103A (West 2002).  

In addition, the Veteran seeks entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine with radiculopathy and chronic lumbar strain, an initial rating in excess of 10 percent for right lower extremity radiculopathy associated with degenerative disc disease of the lumbar spine with lumbar strain, and an initial rating in excess of 20 percent for status post left shoulder separation with chronic arthralgia and limited motion.  As the Veteran has indicated that his service-connected disabilities on appeal have become more severe since the prior examination, as reflected in correspondence received in September 2009, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his lumbar spine disability and associated radiculopathy and left shoulder disability, to include a determination as to whether it is at least as likely as not that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Since the claims file is being returned it should be updated to include VA treatment records compiled since 2008.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA medical records pertaining to the Veteran that are dated since 2008.  

2.  Attempt to obtain the identified private treatment records.  All efforts in this regard should be documented in the claims file and any records obtained should be associated with the claims file.  

3.  Again notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to his neck disability and/or migraines during and/or since service.  

4.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA examination to determine the nature, etiology and/or onset of any identified neck disorder and headaches.  The claims file should be made available for review and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  

Request that the examiner provide an opinion expressed in terms of whether it is at least as likely as not that cervical spine arthritis had an onset during service or within the initial year after separation or whether any identified neck disability is related to or had its onset during service, or is otherwise related to service or service-connected disability, to include the left shoulder disability.  

The examiner must also opine as to whether it is at least as likely as not that the Veteran has a headache disorder that is related to or had its onset in service or was caused or aggravated by his service-connected disability(ies).

In offering these impressions, the examiner must acknowledge and discuss the Veteran's report as to the onset of his neck problems and headaches.

The examiner should set forth a complete rationale for all findings and conclusions in a legible report. 

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected lumbar spine disability and associated radiculopathy, as well as his left shoulder disability, and the impact of his service-connected disabilities on his ability to work.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.

The examiner should identify all left shoulder and low back pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's left shoulder and back, i.e., the extent of the Veteran's pain-free left shoulder and low back motion.  

As to the Veteran's back disability, the examiner must state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of the Veteran's right-sided radiculopathy or neuropathy.  

The examiner must also discuss whether the Veteran has any left-sided radiculopathy or neuropathy.

Further, the examiner must state whether the Veteran has bowel or bladder problems related to his low back disability.

Finally, the examiner must opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  

The examiner must provide a complete rationale for any stated opinion, which must be set forth in a report.  

5.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

